         Case 1:17-cv-05692-PGG Document 84 Filed 06/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 M.G., a minor, by and through his parent and
 natural guardian R.G.; G.J., a minor, by and
 through his parent and natural guardian; C.J.,
 on behalf of themselves and a class of those
 similarly situated, and BRONX                                          ORDER
 INDEPENDENT LIVING SERVICES, a
 nonprofit organization,                                          17 Civ. 5692 (PGG)

                            Plaintiffs,

              - against -

 THE NEW YORK CITY DEPARTMENT
 OF EDUCATION; THE CITY OF NEW
 YORK, CARMEN FARIÑA, in her official
 capacity as Chancellor of the New York City
 Department of Education,

                            Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

               The conference currently scheduled for June 25, 2020 is adjourned to July 23,

2020 at 10:15 a.m. by telephone. The parties are directed to dial 888-363-4749 to participate,

and to enter the access code 6212642. The press and public may obtain access to the telephone

conference by dialing the same number and using the same access code. The Court is holding

multiple telephone conferences on this date. The parties should call in at the scheduled time and

wait on the line for their case to be called. At that time, the Court will un-mute the parties’ lines.

No later than July 20, 2020, the parties must email

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.
       Case 1:17-cv-05692-PGG Document 84 Filed 06/23/20 Page 2 of 2



Dated: New York, New York
       June 23, 2020
